Exhibit 10.7
WAIVER TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
     THIS WAIVER TO THIRD AMENDED AND RESTATED LOAN AGREEMENT (this “Waiver”),
dated as of February 13, 2009, is entered into among CRAFTMADE INTERNATIONAL,
INC., a Delaware corporation (the “Borrower”), THE FROST NATIONAL BANK, as
Administrative Agent, and the lenders listed on the signature pages hereto (the
“Lenders”).
BACKGROUND
     A. The Borrower, the Lenders and the Administrative Agent have entered into
to that certain Third Amended and Restated Loan Agreement, dated as of
December 31, 2007, as amended by that certain First Amendment to Credit
Agreement, dated as of September 30, 2008 (said Third Amended and Restated Loan
Agreement, as amended, the “Loan Agreement”). The terms defined in the Loan
Agreement and not otherwise defined herein shall be used herein as defined in
the Loan Agreement.
     B. The Borrower failed to comply with Section 6.17 of the Loan Agreement,
Fixed Charge Coverage Ratio, for the fiscal quarter ending December 31, 2008
(the “Covenant Default”).
     C. The Borrower has requested a waiver of the Covenant Default.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent covenant and agree as follows:
     1. WAIVER. Subject to the conditions of effectiveness set forth in
Section 3 hereof, the Lenders hereby waive the Covenant Default. This Waiver is
limited and does not affect any other covenant or provision of the Loan
Agreement or any other Loan Document and does not relate to any other fiscal
quarter other than the fiscal quarter ending December 31, 2008.
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof and after giving effect to this Waiver:
     (a) the representations and warranties contained in the Loan Agreement and
the other Loan Documents are true and correct on and as of the date hereof as
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; and
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default.
     3. CONDITIONS TO EFFECTIVENESS. This Waiver shall be effective upon
satisfaction or completion of the following:

1



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent shall have received counterparts of this
Waiver executed by each Lender;
     (b) the Administrative Agent shall have received in immediately available
funds for the pro rata account of each Lender an amendment fee equal to the
product of (i) 0.25% and (ii) the amount of each Lender’s Commitment; and
     (c) the Administrative Agent shall have received counterparts of this
Waiver executed by the Borrower and acknowledged by each Guarantor.
     4. REFERENCE TO THE LOAN AGREEMENT.
     (a) Upon the effectiveness of this Waiver, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Loan Agreement, as affected by this Waiver.
     (b) Except as expressly set forth herein, this Waiver shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Loan Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Loan Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.
     5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Waiver and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).
     6. GUARANTORS’ ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Waiver, (b) acknowledges and agrees that its obligations
in respect of its Guaranty Agreement are not released, diminished, waived,
modified, impaired or affected in any manner by this Waiver or any of the
provisions contemplated herein, (c) ratifies and confirms its obligations under
its Guaranty Agreement, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty Agreement.
     7. EXECUTION IN COUNTERPARTS. This Waiver may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
For purposes of this Waiver, a counterpart hereof (or signature page thereto)
signed and transmitted by any Person party hereto to the Administrative Agent
(or its counsel) by facsimile machine, telecopier or electronic mail is to be
treated as an original. The signature of such Person thereon, for purposes
hereof, is to be considered as an original signature, and the counterpart (or
signature page thereto) so transmitted

2



--------------------------------------------------------------------------------



 



is to be considered to have the same binding effect as an original signature on
an original document.
     8. GOVERNING LAW; BINDING EFFECT. This Waiver shall be governed by and
construed in accordance with the laws of the State of Texas, provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law, and shall be binding upon the parties hereto and their respective
successors and assigns.
     9. HEADINGS. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute a part of this Waiver for
any other purpose.
     10. ENTIRE AGREEMENT. THE LOAN AGREEMENT, AS MODIFIED BY THIS WAIVER, AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

3



--------------------------------------------------------------------------------



 



             
Executed as of the date first written above.
           
 
            BORROWER:   CRAFTMADE INTERNATIONAL, INC.
 
                By:                       /s/ Brad Dale Heimann          
 
      Name:    
 
           
 
      Title:    
 
           

              OTHER OBLIGORS:    
 
            WOODARD—CM, LLC,     a Delaware limited liability company    
 
            By:   /s/ J. Marcus Scrudder
             
 
  Name:        
 
           
 
  Title:        
 
           
 
            DUROCRAFT INTERNATIONAL, INC.,     a Texas corporation    
 
            By:   /s/ Brad Dale Heimann
             
 
  Name:        
 
           
 
  Title:        
 
           
 
            PRIME HOME IMPRESSIONS, LLC,     a North Carolina limited liability
company    
 
            By:   /s/ Brad Dale Heimann
             
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



              TRADE SOURCE INTERNATIONAL, INC.,     a Delaware corporation    
 
            By:   /s/ Brad Dale Heimann
             
 
  Name:        
 
           
 
  Title:        
 
           
 
            C/D/R INCORPORATED,     a Delaware corporation    
 
            By:   /s/ John P Garniewski, Jr.
             
 
  Name:        
 
           
 
  Title:        
 
           
 
            DESIGN TRENDS, LLC,     a Delaware limited liability company    
 
            By:   /s/ Brad Dale Heimann
             
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:   THE FROST NATIONAL BANK,         as
Administrative Agent    
 
                    By:                  /s/ Julie Glass                  
 
      Name:        
 
               
 
      Title:        
 
               
 
                LENDERS:   THE FROST NATIONAL BANK    
 
                    By:                  /s/ Julie Glass                  
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



                      WHITNEY NATIONAL BANK    
 
                    By:                  /s/ Jonathan Beverly                  
 
      Name:        
 
               
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



                      COMMERCE BANK, N.A.    
 
                    By:   /s/ Joe McCaddon                  
 
      Name:        
 
               
 
      Title:        
 
               

 